Case 4:20-cr-00121 Document1 Filed on 02/26/20 in TXSD Page 1 of 2

United States Courts
Southern District of Texas
FILED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS FER 26 2020
HOUSTON DIVISION
David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA

CASE NO.

20CR 121

Sealed

THE GRAND JURY CHARGES THAT: read atte ttt ecoesy
are

rehibited by eours order,

At all times material to this Indictment, Wells Fargo Bank is an American multinational

Vv.

THOMAS MANDO MOSCHELLA
Defendant

LP SI S72 LI SH Lr

 

INDICTMENT

 

financial services company with central offices and banking branch locations that operate throughout
the United States and internationally. Wells Fargo Bank is engaged in the business of banking,
including Automated Teller Machines, basic teller services, consumer lending, and wealth
management, which include the deposit, withdrawal, or transfer of United States Currency. Wells
Fargo Bank is a financial institution engaged in interstate commerce, the activities of which affect

interstate commerce.
Case 4:20-cr-00121 Document1 Filed on 02/26/20 in TXSD Page 2 of 2

COUNT ONE

Maliciously Damage and Destroy and Maliciously Attempt to Damage and Destroy Real
Property By Means of Explosive Materials

On or about October 29, 2019, in the Houston Division of the Southern District of Texas,
THOMAS MANDO MOSCHELLA
did maliciously damage and destroy, and maliciously attempted to damage and destroy, by means
of fire and explosive materials, an Automated Teller Machine located at a Wells Fargo Bank, at 8808
Spring Cypress Road, in Spring, Texas, that was and is used in interstate and foreign commerce.

In violation of Title 18, United States Code, §§ 844(i).

A TRUE BILL:

ORIGINAL SIGNATURE ON FILE

Se.

FOREMAN OF THE GRAND JURY

RYAN K. PATRICK
United States Attorney

By. _ L¥e-—e>
MATTHEW R. PENEGUY
Assistant United States Attorney
